     Case 1:20-cv-01185-NONE-SKO Document 5 Filed 08/28/20 Page 1 of 4

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JUAN VALDIVIA,                                     No. 1:20-cv-01185-SKO (HC)
12                        Petitioner,                    ORDER DIRECTING CLERK OF COURT
                                                         TO ASSIGN DISTRICT JUDGE
13            v.
                                                         FINDINGS AND RECOMMENDATION
14                                                       TO SUMMARILY DISMISS
      CDCR,                                              UNEXHAUSTED PETITION
15
                          Respondent.                    [TWENTY-ONE DAY OBJECTION
16                                                       DEADLINE]
17

18          Petitioner is a state prisoner proceeding pro se and in forma pauperis with a petition for

19   writ of habeas corpus pursuant to 28 U.S.C. § 2254. Petitioner is in custody at the Kings County

20   Jail pursuant to a 2018 conviction in Kings County Superior Court for possession of drug

21   paraphernalia by an inmate. Petitioner filed the instant petition on August 21, 2020, challenging

22   his current confinement. Because the petition is unexhausted and fails to name a proper

23   respondent, the Court will recommend it be DISMISSED.

24                                              DISCUSSION

25   A.     Preliminary Review of Petition

26          Rule 4 of the Rules Governing Section 2254 Cases allows a district court to dismiss a

27   petition if it “plainly appears from the petition and any attached exhibits that the petitioner is not

28   entitled to relief in the district court . . . .” Rule 4 of the Rules Governing Section 2254 Cases.
                                                         1
     Case 1:20-cv-01185-NONE-SKO Document 5 Filed 08/28/20 Page 2 of 4

 1   The Advisory Committee Notes to Rule 8 indicate that the court may dismiss a petition for writ of

 2   habeas corpus, either on its own motion under Rule 4, pursuant to the respondent’s motion to

 3   dismiss, or after an answer to the petition has been filed. Herbst v. Cook, 260 F.3d 1039 (9th Cir.

 4   2001).

 5   B.       Exhaustion

 6            A petitioner who is in state custody and wishes to collaterally challenge his conviction by

 7   a petition for writ of habeas corpus must exhaust state judicial remedies. 28 U.S.C. § 2254(b)(1).

 8   The exhaustion doctrine is based on comity to the state court and gives the state court the initial

 9   opportunity to correct the state's alleged constitutional deprivations. Coleman v. Thompson, 501

10   U.S. 722, 731 (1991); Rose v. Lundy, 455 U.S. 509, 518 (1982).

11            A petitioner can satisfy the exhaustion requirement by providing the highest state court

12   with a full and fair opportunity to consider each claim before presenting it to the federal court.

13   Duncan v. Henry, 513 U.S. 364, 365 (1995). A federal court will find that the highest state court

14   was given a full and fair opportunity to hear a claim if the petitioner has presented the highest

15   state court with the claim's factual and legal basis. Duncan, 513 U.S. at 365 (legal basis); Kenney

16   v. Tamayo-Reyes, 504 U.S. 1 (1992) (factual basis).

17            Additionally, the petitioner must have specifically told the state court that he was raising a

18   federal constitutional claim. Duncan, 513 U.S. at 365-66. In Duncan, the United States Supreme

19   Court reiterated the rule as follows:

20            In Picard v. Connor, 404 U.S. 270, 275 . . . (1971), we said that exhaustion of state
              remedies requires that petitioners “fairly presen[t]” federal claims to the state courts
21            in order to give the State the “opportunity to pass upon and correct alleged violations
              of the prisoners' federal rights” (some internal quotation marks omitted). If state
22            courts are to be given the opportunity to correct alleged violations of prisoners'
              federal rights, they must surely be alerted to the fact that the prisoners are asserting
23            claims under the United States Constitution. If a habeas petitioner wishes to claim
              that an evidentiary ruling at a state court trial denied him the due process of law
24            guaranteed by the Fourteenth Amendment, he must say so, not only in federal court,
              but in state court.
25

26   Duncan, 513 U.S. at 365-366. The Ninth Circuit examined the rule further, stating:
27            Our rule is that a state prisoner has not “fairly presented” (and thus exhausted) his
              federal claims in state court unless he specifically indicated to that court that those
28            claims were based on federal law. See Shumway v. Payne, 223 F.3d 982, 987-88
                                                          2
     Case 1:20-cv-01185-NONE-SKO Document 5 Filed 08/28/20 Page 3 of 4

 1          (9th Cir. 2000). Since the Supreme Court's decision in Duncan, this court has held
            that the petitioner must make the federal basis of the claim explicit either by citing
 2          federal law or the decisions of federal courts, even if the federal basis is “self-
            evident," Gatlin v. Madding, 189 F.3d 882, 889 (9th Cir. 1999) (citing Anderson v.
 3          Harless, 459 U.S. 4, 7 . . . (1982), or the underlying claim would be decided under
            state law on the same considerations that would control resolution of the claim on
 4          federal grounds. Hiivala v. Wood, 195 F3d 1098, 1106-07 (9th Cir. 1999); Johnson
            v. Zenon, 88 F.3d 828, 830-31 (9th Cir. 1996); . . . .
 5
            In Johnson, we explained that the petitioner must alert the state court to the fact that
 6          the relevant claim is a federal one without regard to how similar the state and federal
            standards for reviewing the claim may be or how obvious the violation of federal
 7          law is.

 8   Lyons v. Crawford, 232 F.3d 666, 668-669 (9th Cir. 2000) (italics added), as amended by Lyons

 9   v. Crawford, 247 F.3d 904, 904-5 (9th Cir. 2001).

10          Petitioner states he was sentenced on August 7, 2018, to a five-year prison term, and he

11   has been designated to serve out his sentence at the Kings County Jail. It appears Petitioner is

12   complaining that he is entitled to earn 33% time credits against his sentence, but he is not being

13   awarded them while housed at Kings County Jail during the Covid-19 emergency. It is clear from

14   the petition that Petitioner has not exhausted his claims insofar as Petitioner has not presented his

15   claims in any state court, including the California Supreme Court. Because the petition is

16   unexhausted, the Court must recommend its dismissal. Raspberry v. Garcia, 448 F.3d 1150, 1154

17   (9th Cir. 2006); Jiminez v. Rice, 276 F.3d 478, 481 (9th Cir. 2001); Rose v. Lundy, 455 U.S. 509,

18   521-22 (1982).

19   C.     Respondent

20          In this case, Petitioner names CDCR as Respondent. A petitioner seeking habeas corpus

21   relief under 28 U.S.C. § 2254 must name the state officer having custody of him as the

22   respondent to the petition. Rule 2 (a) of the Rules Governing § 2254 Cases; Ortiz-Sandoval v.

23   Gomez, 81 F.3d 891, 894 (9th Cir. 1996); Stanley v. California Supreme Court, 21 F.3d 359, 360

24   (9th Cir. 1994). Normally, the person having custody of an incarcerated petitioner is the warden

25   of the prison in which the petitioner is incarcerated because the warden has "day-to-day control

26   over" the petitioner. Brittingham v. United States, 982 F.2d 378, 379 (9th Cir. 1992); see also

27   Stanley, 21 F.3d at 360. However, the chief officer in charge of state penal institutions is also

28   appropriate. Ortiz, 81 F.3d at 894; Stanley, 21 F.3d at 360. Where a petitioner is on probation or
                                                        3
     Case 1:20-cv-01185-NONE-SKO Document 5 Filed 08/28/20 Page 4 of 4

 1   parole, the proper respondent is his probation or parole officer and the official in charge of the

 2   parole or probation agency or state correctional agency. Id.

 3            Petitioner’s failure to name a proper respondent requires dismissal of his habeas petition

 4   for lack of jurisdiction. Stanley, 21 F.3d at 360; Olson v. California Adult Auth., 423 F.2d 1326,

 5   1326 (9th Cir. 1970); see also Billiteri v. United States Bd. Of Parole, 541 F.2d 938, 948 (2nd

 6   Cir. 1976). Normally, the Court would provide Petitioner the opportunity to cure this defect by

 7   amending the petition to name a proper respondent, but because the petition is completely

 8   unexhausted, amendment would be futile.

 9                                                 ORDER

10            IT IS HEREBY ORDERED that the Clerk of Court is DIRECTED to assign a District

11   Judge to the case.

12                                         RECOMMENDATION

13            For the foregoing reasons, the Court HEREBY RECOMMENDS that the habeas corpus

14   petition be DISMISSED WITHOUT PREJUDICE for failure to exhaust and failure to name a

15   proper respondent.

16            This Findings and Recommendation is submitted to the United States District Court Judge

17   assigned to this case, pursuant to the provisions of 28 U.S.C. section 636 (b)(1)(B) and Rule 304

18   of the Local Rules of Practice for the United States District Court, Eastern District of California.

19   Within twenty-one (21) days after being served with a copy, Petitioner may file written objections

20   with the Court. Such a document should be captioned “Objections to Magistrate Judge’s Findings
21   and Recommendation.” The Court will then review the Magistrate Judge’s ruling pursuant to 28

22   U.S.C. § 636 (b)(1)(C). Failure to file objections within the specified time may waive the right to

23   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

24
     IT IS SO ORDERED.
25

26   Dated:     August 28, 2020                                     /s/   Sheila K. Oberto                .
                                                         UNITED STATES MAGISTRATE JUDGE
27

28
                                                        4
